DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12: The claim depends from claim 10 but recites in the preamble “the method” and accordingly it appears that the recitation of “claim 10” is a typographical error and that Applicant instead intended for the claim to depend from claim 11 which is a method claim, unlike claim 10 which is a dependent claim which depends upon claim 1, an apparatus claim.
Because the preamble recites a method, the examiner is interpreting the claim to depend from claim 11, i.e. the sole independent method claim.
claims 13-16: Each of said claims also recite dependencies upon claim 10 and accordingly are subject to 35 U.S.C. 112(b) rejections for reasons similar to claim 12 above. 
Accordingly, in a similar manner, each of said claims are interpreted by the examiner as depending from claim 11 which is itself also a method claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skarping et al. US PG-PUB 2012/0329166 A1 (hereafter Skarping), prior art of record as indicated on the IDS filed 10 September 2019.
As to claim 1: Skarping discloses a fluid sampling assembly (fig. 2 and see ¶ 22 and 23) comprising:
a sampling device (8; fig. 2) for analysis of one or more substances in a fluid flow passing through the sampling device (¶ 56 and 57),

a control unit with communication means (the embedded PC disclosed in ¶ 95 that communicates with the flow sensor and a software PID controller),
wherein the control unit is adapted to record information concerning the sampling (¶ 98 regarding the measured flow and other parameters that are recorded), and to communicate the information to a memory (¶ 98 the information recorded is communicated to and stored in a memory PMP7 as disclosed).

As to claim 2: Skarping discloses the fluid sampling assembly according to claim 1, wherein the sampling device further comprises identification means (¶ 70 regarding the unique ID utilized).

As to claim 4: Skarping discloses the fluid sampling assembly according to claim 1, further comprising a second device (PMP3; fig. 8A) communicating (¶ 97) with the first device (PMP2; fig. 8A), second device comprising features that may thereby be omitted on the first device (because the first device is a mass flow sensor as disclosed in ¶ 97 and the second device is a separate and distinct internal pressure sensor as also disclosed in ¶ 97, the second device is considered to be comprising features that may be omitted on the first device, i.e. the second device lacks features of measuring mass flow and instead measures internal pressure).


claim 6: Skarping discloses the fluid sampling assembly according to claim 2, wherein the memory (PMP7) is located in network (fig. 8A; the memory is located in a network consisting of the pump control computer PMP11 as depicted which is in turn connected to the other depicted components; accordingly, the memory is considered to be located in network).

As to claim 7: Skarping discloses the fluid sampling assembly according to claim 2, wherein the identification means (¶ 70 regarding the unique ID utilized) comprises at least one of an inductively driven wireless circuit, NFC, QR, barcode, RFID, text, number, symbol, and electronic chip (¶ 70 discloses the identification means being located on an integrated circuit and is therefore considered to be comprises an electronic chip).

As to claim 8: Skarping discloses the fluid sampling assembly according to claim 1, wherein the record information is information comprising at least one of time (¶ 98 regarding the various parameters logged which includes time), flow, sampling device identification, processed flow data from the sampling, ambient pressure, temperature, back pressure, accelerometer data, concentration, deviation event, error reports, and event reports.

As to claim 9: Skarping discloses the fluid sampling assembly according to claim 1, wherein the first device (PMP2; fig. 8A) further comprises a pump (PMP1; ¶ 97) (the pump PMP1 is interfaced directly with the flow sensor PMP2 as depicted in fig. 8A and therefore the first device is considered to comprise said pump).

claim 11: Skarping discloses a method for assuring quality and validity of measurements of a fluid sampling assembly (fig. 2 and see ¶ 22 and 23) comprising:
a sampling device (8; fig. 2) for analysis of one or more substances in a fluid flow passing through the sampling device (¶ 56 and 57),
a first device (PMP2; fig. 8A) comprising a flow meter for measuring the fluid flow (¶ 79), and
a control unit with wireless (¶ 76) communication means (the embedded PC disclosed in ¶ 95 that communicates with the flow sensor and a software PID controller),
wherein the method comprises:
sampling the one or more substances in the fluid flow passing through the sampling device (¶ 79),
recording information concerning the sampling (¶ 98 regarding the measured flow and other parameters that are recorded), and 
communicating the information to a memory (¶ 98 the information recorded is communicated to and stored in a memory PMP7 as disclosed).

As to claim 12: Skarping discloses the fluid sampling assembly according to claim 11 (see the above 35 U.S.C. 112(b) rejection of the present claim that interprets the instant claim as depending from claim 11 which is itself a method claim), wherein the sampling device further comprises identification means (¶ 70 regarding the unique ID utilized).

claim 13: Skarping discloses the method according to claim 11 (see the above 35 U.S.C. 112(b) rejection of the present claim that interprets the instant claim as depending from claim 11 which is itself a method claim), where recording information comprises preparing the information in a log file (¶ 98 regarding the measured parameter data that are logged into the memory PMP7).

As to claim 14: Skarping discloses the method according to claim 11 (see the above 35 U.S.C. 112(b) rejection of the present claim that interprets the instant claim as depending from claim 11 which is itself a method claim), further comprising communicating information to the memory (¶ 98 regarding the information communicated to the memory when measured as previously disclosed in ¶ 83-89 which details measurements of flow made and eventually communicated to memory PMP7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Skarping et al. US PG-PUB 2012/0329166 A1 (hereafter Skarping), prior art of record as indicated on the IDS filed 10 September 2019 in view of Harada US PG-PUB 2012/0025988 A1 (hereafter Harada).
As to claim 3: Skarping teaches all of the limitations of the claimed invention as described above regarding claim 1, including a memory (PMP7; see ¶ 98), but does not explicitly teach:
that the memory is located on the sampling device, and the memory or the sampling device comprises communications means.
Harada teaches a memory that is located on a sampling device (¶ 131; wireless tag 15 that is on a sampling device 12 as depicted in fig. 2), and the memory or the sampling device comprises communication means (¶ 131; the memory embodied as the wireless tag 15 is disclosed as having an antenna 151 that is considered to be a communication means).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the generic memory of Skarping with the memory located on a sampling device and which comprises communication means as taught by Harada because such a wireless tag may provide information related to sample positioning when placed in a rack such as noted in Harada ¶ 1, the tag can transmit relevant information to a network or host server as further noted in Harada ¶ 17, and can also be utilized with a barcode for redundancy purpose in the event that such a tag becomes damage such as also noted in Harada ¶ 17.

As to claim 5: Skarping teaches all of the limitations of the claimed invention as described above regarding claim 1, including a memory (PMP7; see ¶ 98), but does not explicitly teach:
wherein the memory is an inductively driven wireless circuit tag.
Harada teaches a memory that is in inductively driven wireless circuit tag (¶ 131 - the wireless tag 15 includes a tag chip 152 as disclosed and is therefore considered in combination equivalent to the memory PMP7 of Skarping previously disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the generic memory of Skarping with the inductively driven wireless circuit tag as disclosed in ¶ 131 of Harada because such a wireless tag may provide information related to sample positioning when placed in a rack such as noted in Harada ¶ 1, the tag can transmit relevant information to a network or host server as further noted in Harada ¶ 17, and can also be utilized with a barcode for redundancy purpose in the event that such a tag becomes damage such as also noted in Harada ¶ 17.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skarping et al. US PG-PUB 2012/0329166 A1 (hereafter Skarping), prior art of record as indicated on the IDS filed 10 September 2019 in view of Atkin US PG-PUB 2009/0041626 A1 (hereafter Atkin).
As to claim 10: Skarping teaches all of the limitations of the claimed invention as described above regarding claim 1, including a control unit (the embedded PC disclosed in ¶ 95 
the fluid sampling assembly further comprising a biometric sensor arranged to communicate with the control unit.
Atkin teaches a sampling device (600; see fig. 6A and ¶ 59) comprising a biometric sensor (¶ 65 regarding the sensors for measuring parameters that is disclosed as being, e.g., biometric sensors) arranged to communicate with a control unit (¶ 64 - the device 600 is noted to include a communicator that allows communication between an instrument, another device, or a network and when considered in conjunction with details in ¶ 65, it is considered to allow for communication with a control unit such as the data handler disclosed in ¶ 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by including a biometric sensor arranged to communicate with the control unit of Skarping because such a sensor is an art recognized means of measuring parameters in a sampling system and such sensors may have their sensor characteristics improved through on-board data handling such as suggested in Atkin ¶ 80.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Skarping et al. US PG-PUB 2012/0329166 A1 (hereafter Skarping), prior art of record as indicated on the IDS filed 10 September 2019 in view of Son US PG-PUB 2007/0193335 A1 (hereafter Son).
As to claim 15: Skarping teaches all of the limitations of the claimed invention as described above regarding claim 11 (see the above 35 U.S.C. 112(b) rejection of the present 
the method further comprising write protecting the information in the memory.
Son teaches that non-volatile memory utilized to store data may be write protected (¶ 30 regarding the write protected data stored in memory 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Skarping to write protect the information in the memory PMP7 because this can prevent data loss such as suggested in Son ¶ 30 and therefore retains important data and obviates the worry that the data will be lost or overwritten.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Skarping et al. US PG-PUB 2012/0329166 A1 (hereafter Skarping), prior art of record as indicated on the IDS filed 10 September 2019 in view of Gilgenbach et al. US PG-PUB 2003/0179714 A1 (hereafter Gilgenbach).
As to claim 16: Skarping teaches all of the limitations of the claimed invention as described above regarding claim 11 (see the above 35 U.S.C. 112(b) rejection of the present claim that interprets the instant claim as depending from claim 11 which is itself a method claim), including a sampling device (8; fig. 2), but does not explicitly teach:
further comprising checking if the sampling device has previously been used, by comparing first recorded use of the sampling device with current time or by checking if or when a digital sealing was broken.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Skarping such that the method further comprises checking if the sampling device has previously been used, by comparing first recorded use of the sampling device with current time or by checking if or when a digital sealing was broken because near real-time tamper evidence may become apparent by checking often whether stored initial parameters of a sampling system match expected values and such data could be stored to indicate an anomalous event such as suggested in Gilgenbach ¶ 55 and 56.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856